                                                                       CLERK'
                                                                            S OFFICE U,S.DIST.COURT
                                                                              AT ROM OKE,VA
                 IN T H E U N ITED STATE S D ISTRICT CO U RT                        FILED
                 FO R TH E W E STE RN D ISTRICT O F W RGIN IA                  JUL 29 2218
                              ROAN O U D IW SIO N
                                                                           JUL C UDLR C ERK
                                                                         BY:                 .
M ICH ARL ANTHON YDOBSON, )                   CA SE N O .7:18-CV-00369
      Plaintiff           )
                          )
v.                        )
                          )
CO LIN D .STO LLE ,q1pky -)                   By:H on.M ichaelF.U rbansld
      Defendants          )                   ChiefUnited StatesDistrictJudge

                             M EM O RAN D U M OPIN IO N

      M ichaelAnthonyD obson,ctlrrentlyincarcerated atRed O nion StatePrison,com plains

that he is suffering an ongoing violaéon of his consdttztional rights.Pzoceeding pm K ,
                                                                                -




Dobson flledthislawsuitseeking reliefvia42 U.S.C.j1983.DefendahtsScottLang,Patdcia
Mutlley,and Colin D.Stolle (theCommonwealth defendants),Sled amodon to dismisson
N ovem ber 1,2018.ECF N o.24.D efendantsBernatd T.Booker,Tod W atson,and Philip

W hite (theBCC defendants),ftled amodon to clismisson Novembèt6,2018.ECF No.32.
D efendantD erek M .Reed ftled a m otion to dism iss on N ovem ber29,2018.ECF N o.41.

Also pending isD obson'sm odon to am end pleaclings.ECF N o.50.The patées have fully

briefed theissues.

      F'
       or the reasons set forth below , D obson's m otion to am end is GR AN TED ;the

m oéonsto disrrlissare GR AN TE D ;and D obson'sfederalcausesofaction areD ISM ISSE D .

Thecouztto declinesto exercisejurisdiction ovetD obson'sstatelaw causesofacdon.
                                    BACKGROùND
1. FactualAllegations

      The following facts,which aretaken from D obson'scom plaint,them odonsto dism iss,

llis response to the m odons to disnaiss,and the attached exhibits,are accepted as trtze fot

purposesofthe defendants'm oéons.lD obson isincarcerated in the Virginia D epar% entof

Corzecéonswhere he has served twentr one years ofa sixty-fouryear sentence for murder.

The eventsaboutw hich he com plainsbegan in M ay 2017 when D obson washoused atthe

Bucldngham CorrecéonalCenter(BCC)in Dillwyn,Virginia.
       Plaintiffhastwostepsons,MarquelLearyandDominiqueLeary.Inluly2016,Marquel
shot and killed a m an in Virginia Beach. D obson's wife, M ade, who is M arquel and
                                            .




D om inique'sm othet,hasallistoryofm entalillness.W hen itappeared thatM arquelwould be

tried for m tzrder,hçt m entalhealth declined and M at'ie becam e convinced thatthe onlyw ay

to save M arquelfrom going to prison was to hire som eone to m tuder5vepeoplewho were

setto testify againsthim .M arie told D obson abouther plan and D obson believed she was

serious about hiring som eone to com m it m lzrder on her behalf.In an effort to stop her,

D obson told M arie tlzathe had a fziend,W inston,who could fnd som eone to carry outthe

m urders.ltwasD obson's hope thatifhe stepped in,M azie would com e to her senses and

change herm ind aboutthe plan.




1SeeCanad v.Hod es,No.7:17CV00464,2018 WL 3146792 (W .D.Va.2018)(construing
addiéonalfa8tsin pro seresponseasamendmentsto complaint)and Scatesv.Doe,No.6:15-
2904-M FS-lU M,2016 W L 8672963 O .S.C.2016) (notlng thatin evaluating a motion to
dismiss,courtsevaluate the com plaintin itsentirety,including docum entsthatateintegtalto
and relied on in thecomplaintwhen thereisno quesdon asto tlaeitauthenécity).
                                                2
      W hen M atielearned thatM arquelwasfacing a 30-yearsentence,she pushed D obson

to com e up with a plan.D obson becam e alnt-med and soughtguidance from three m entors

who worked atthe prison.W ith the help ofa prison minister,D obson decided to contactan

atlorneyin theVirginiaBeach Com m onwealth'sA ttorney'sofûce.

      Them inisteratranged a three-way callbetween him self,D obson,and an attotney with

the Com m onwealth'sAtlorney'sofhce.D obson did notidenéfy him selfon the call,buttold

the attorney thatsom eonewasplahtning to killthewitnesseswho weregoing to teséfy against

M arquel.The neytday,D obson was called into the investigators'ofhce atBCC and when

asked,headH tted thathehad m adethecall.H ew
                                           'asreprim anded form aking an unauthorized

three-way callbuttlaeinveségatorsthen asked him ifhe wotzld bewilling to talk f'
                                                                               arthetwit.
                                                                                        h
                                                                                )
som eonefrom theCom m onwealth'sAttorney'sofEce.D obson wasupsetthatllisidentitywas

known and declined to talk further.

      A few days later,M arie's m entalhealth appeared to be worsening.D obson becam e

afraid thatshewasgoing to hiresom eone offthe streetto com m itthem urdersand he feltlike

he had no choicebutto callthe Com m onwealth'sAttorney.On M ay 8,2017,D obson talked

to hisown attozney,who he had hired to seek apatdon on lnisbehalf.She told him thatw hat

he wascontem plae g w asdangerousand thatifhewentforward with lzisplan shewould no

longerbeable to repzesenthim .

       O n M ay 9,2017 D obson arranged to talk viatelephone to defendantPatricia M unley,

an invesdgator with the Com m onwealth. M unley asked D obson if he would m eet with

detecdves,and D obson agreed to do so.A few dayslater,D obson m etwith threedetecdves,

including defendantSgt.D etecdve D erek M .Reed,who worked fortheVirginiaBeach Police


                                           3
D epartm ent.D obson told them thatM ade believed thata m an nam ed W inston who lived in

M aryland was setdng up aplan for som eone to com m itthem urders.The detecdveswanted

proofofthe allegadons,and D obson agreed to correspond with M arie via em ailand to give

copiesoftheem ailsto the detecdves.Thedetecévesalso told D obson thatthey wanted Reed

to pretend to be the hitm an and they discussed Reed playing the tole ffas ifW inston idn't

ktaow hewasreallyacopl,jwlnich wouldhavekeptp obson's)nameoutofit.''ECF No.1at
15.

      D obson had a numberofconcerns.H eclid notwantto beidentified ashaving gone to

the police with inform ation and did notw ant to be connected to a case againstM arie or

M arquel.Both M arqueland llisbrotherwere associated wit.h theffBloods''gang and D obson

feared reprisal,130th forhim self,llisfather,hisform ezwife,and hischildren.D obson w anted

asstuance thathe and his fam ily would be keptsafe.H e also wanted the Com m onwealth to

assist llim wit.h llis request fot a patdon,because the attotney he hired would no longet

representhim .

       D efendantM unley wasvague abouthow the Com m onwealth would protectD obson

and llisfam ily,buturged him to trustthem because they had experiencein sim ilarsim adons.

D obson did notsee how the Com m onwealth could use the fV inston plan''withoutM arie

knowing thatD obson wasinvolved,and he asked the Com m onwealth to waituntilhe and his

fam ily could beplaced in a witnessprotecdon plan.M unley told D obson thatthey cotzld not

do that,but reassured lnim that his nam e would be kept out of the m atter.D obson w as

doubtfuland asked M unley and Reed notto proceed untilhe could consultwith hisex-wife.

Munley told him they would be able to proceed with the investkadon another way.
Convezsations between D obson,M unley,and Reed,and D obson and his fam ily,continued

forseveraldays.

      On M ay 25,2017,defendantReed sentD obson the following em ail:

      H eyM ike,
      Yo Iunderstand how you feeland we doing allwe can.W e notnew to dealing
      wit.
         h situaéons like this.W e contacted the people w e need to getyout sm ff
      rolling,andtheyworldngon that.Ijustneedyoutomeetmehalfway.Sosend
      m ethatnum betso wecan getthistlling done,and Com m onwealth can dow hat
      they need to ASAP.
      Talk to you later.

ECF N o.48at6.

      O n M ay 26,2017,Reed em ailed D obson again,to discusshelping pay forcalls

to M arie and to Reed.H e also asked forthe phone num ber to M arie's ffburner''cell

phoneshe wasusing to setup them urder-foz-hire.

      A nd M ike,I've ttied to gettlaings done wit.h tlnis and you notanswering m y
      question.Iwilltryto send afterIsend thisem ail.Yo Ineed thatnum berbecause
      ifnotthey are trying to do thissom e otherway.1:11getthatoffender connect
      donenow .

ECF N o.48 at8.D obson understood the lanp zage ffifnot,they are ttying to do this

som e otherway''as athreatthatthey weregoing to m ake him tatn ovezthe nllm ber.

Id
=

      Itisunclearw hether D obson provided the num berto Reed.Butthe nextday,while

D obson believed thathewasstillin negotiadonswith theCom m onwealth,he talked to M ade,

who told him that fY inston''had called and wasin Virginia Beach getting a m otelroom .

D obson wasfearfuland told M arie to stay hom e.H e called M unley and told hez thathe did

notwantthem to proceed unl
                         ilsom e arrangem entwasm ade to protectllisfam ily.A shol't

tim e latez,prison authoriées sum m oned D obson and defendantW hite told him thathe was
being placeditlthe<fho1e7'2forafftim eout.''D obson wasin thehole forfourhours,andw hen

he gotout,he tried to callM atie,M unley,and Reed,butreceived no answ er.

       Two dayslaterD obson learned from M arie'sm otherthatM ariehad been arrested and

wasinjail.Dobsonbelievedthathisnamehad been keptoutoftheoperadon,butneither
Reed nozM unley would zet'utn his calls.Appzoxim ately two m onths latez,he leatned fzom

M arie'sm other thatitwasknown thathe had assisted the policein arreséng M ade because

the inform ation leading up to her arresthad been given to M atie's law yer.W hen D obson

finally spoketo M unley,shetold him thatheshould have know n how them atterwould end.

       O n August4,2017,D obson received alettersentfrom theCom m onw ealth,signed by

defendant Lang,an Asjistant Com m onwealth's Attozney, and directed <<To whom it m ay

concern:''The letter stated that D obson had helped the Com m onwealth arrestM atie and

chargeherwit.h fivecountsofsolicitadon ofm urder.TheletterconO ued thatD obson helped

save severallivesand puthisown lifeand thatofhisloved onesin danger,asfollow s:

       As a resultoftdaldiscovery obligaéons,M at'ie Leary isvery m uch aw ate ofthe tole
       M r.D obson playedin hereventualarrest.A saresultm anyofhispersonalreladonships
       have been forevetrtzined.M ore im portantly,he hasnow angeted M atieLeary and her
       two currentlyincatcerated sonswho havebeen convicted ofnum erousviolentfelonies
       andwhohavefriendsthatreachfarbeyondthejailandprisonwalls.
       M z.D obson stepped forward and did the righttlling and bisdirectacéonsresulted in
       the saving oflives.ltisasked thathebegiven appropriate consideradon in lightofhis
       heroicconduct.

E CF N o.1-1 at33.




2The cotzrtpresum es thatthe hole isa cellwhere an inm ate is segregated from other prisonersand has no
accessto outsidecomm unication.
                                                  6
       D obson m zntainsthathe did notgive the Com m onwealth pernaission to usehisnam e

and thatM unley,Reed,and defendantLang lied to him aboutkeeping llisidenéty secretand

have since failed to protecthim orhisfalnily.In addidon,they told him they w ould help him

try to secure a pardon and have not done so. H e asserts Ehat defendant StoEe, the

Com m onw ealth'sAttorney,eitherknew aboutotoversaw the séng operadon and did nothing

to stop it.ECF N o.48 at2.

       W ith the help ofa pdson staffm em ber,D obson fûed an application fora pardon on

hisown behalfin D ecem ber2017.In supportoflnisapplicadon,D obson obt/ined lettersfzom

various m em bers of the prison staff,including an intelligence ofhcer,the principalof the

educadon division,am em berofthem entalhealth departm ent,am em berofthe corzecdonal

staff, a case m anagem ent counselor,and the chairperson of the W hittley Art G allery in

m chm ond,Virgt
              'tu'a.A11praiseD obson forhisardstic talentand forhiswillingnessto yakeon

and com plete tasksatBCC,such aspainting m urals,designing theBCC logo,teaching at'tto

otherinm atesaspartofatherapy group,illustrating aRelapsePrevention Plan wotkbook,and

assiséng theinvesdgation officew1:14variouscases.Italso w asnoted thatD obson read allthe

booksin theprison libraryand started aliteracy and reading pzogram forhisfellow offenders.

Adjectives used to describe Dobson in the letters include Tftrtzstworthy,'' ffmature,'?
<<entlAusiasticy,' T<Conficlent,,' <<PassiOnate,>' <r
                                                    intelligerlty'' <<caêingy,, <<POlitey'? <<am ial)ley'>

and ffardculate.''See letters,E CF N o.1-1 at 1-9.

        Aftersubm itdng hisrequestforapardon,D obson wassurethatheno longerwassafe

in generalpopulation.InJanuary2018 heasked to beplaced in segregadon and hisrequest
wasgranted.ECF N o.48-1 at8-9.In M arch 2018 D obson wastold thathew asgoing to be
placedbackingeneralpopulationandheobjected,argtzingthattodo sowouldbepuinglais
lifein danger.ECF N o.48-fat9.Healsowanted assurancethattheLearysweteon alistof
inm ateswho were to bekeptseparate from him .D obson wasallow ed to stay in segregadon.

      A tanother hearing held on A pril3,2018,prison ofhcials told D obson that he was

being putin foratransfer.H ew anted to stay atBCC in segregadon so thathecould com plete

addidonalw ork on llis requestfora pardon.H e did notwant to go into protecdve custody

because he believed thatitwastoo easy for som eoneto attack lnim in pzotecdve custody.H e

also did not think itwas fair to have to live in l'
                                                  licling after he had done the rightthing by

exposing the m urder-for-hire plan.

       D obson was not tzansferred,butin August2018 he received a copy ofthe transfer

order,w here a prison ofhcialhad recom m ended a ttansfer to ffanywhere''and stated that

D obson's claim had been verified following an itw esdgation.Also in August2018,D obson

w astold thathewasgoing to berettzrned to generalpopulation and thathewould beTfcharged

and hned''ifhezefused to go.Hedidrefuseto go and wasciarged,fined,and lostTfpoints.7'

       D obson rem ained in segregaéon untilApril2019,when he wasm oved to Red O nion

State Prison.W hile in segregadon,he spentm ostofbis tim e locked in llis celland wasno

longerable to wozk,w alk freely around the com pound,watch television,orseehisfam ily.H e

lostincom e because he had worked as the azt designer atBCC and also because he had a

contractto illustratecoversfoztlkreechildren'sbooksw hich hew asnotableto fulftll.Because

they fearretaliadon,D obson'sfathethasm oved outofstate and hisex-wife hasm oved from

hezhom e.I-lisson and grandcllild were threatened by am an who drove by and shotatthem

whileyelling thatD obson wasa dead m an for snitching.ECF N o.46.D obson also hastaken
a new nam e.Stressfrom worrying aboutlnisown safety and thatofhis fam ily hascaused lais

hairto fallout.E CF N o.1-2.

       D obson now isincarcerated atRed O nion StatePrison in PC and thereareinsttazcdons

to keep him separated from M arquelLeary.ECF N o.68 at3-56.H eclnim sthatheisnotsafe

atRed Onion State Ptison becauseinm atescitcum ventthe secutitypoliciesand enterand exit

thePC unitatwill.H e aversthatinm atesin protectivecustody havebeen assaulted byinm ates

nothoused in theunit.In addition,hestillfearsforhisfam ily'ssafetp

II. Causes ofA ction

       Dobson makes the following clnims: (1) The Commonwea1th defendants and
defendant Reed violated his Eighth Am endm ent light to be free of ctazel and unusual

punishm entw hen they lied to %im by telling him thathis nam e would be kept out ofthe

invesdgation of the murder-for-hire plot;(2)AIIdefendantsviolated his dghtsunder the
Fourth,Eighth,and Fourteenth Am endm entswhen they placed him in the hole to keep him

from contacéng hiswifepriorto herbeing arrested;(3)TheBCC defendantshaveviolated
llisEighth Am endm entrightbyplacing him segregadon orprotecdvecustodybecausehedoes

nothaveaccessto television,cannotwalkaround freely,andcannotwork;and (4)Hisrkhts
              ' 'a Crim e Vicdm and W itness ltighis Act have been violated by the
under the Vitgtu

Com m onwealth defendants.3

       D obson is proceeding pzn q.
                                  q and his pleadings are liberally construed.Edckson v.
                                    .




Pardus,551 U.S.89,94 (2007);Hainesv.Kerner,404 U.S.519,520-521 (1972).A liberal


3DobsonalsostateswithoutexplanadonorelaborationthathisrkhtsundertheEleventhAmendmentwere
violated.ECF No.1at4.TheEleventhAmendmentdoesnotproviderkhtstoindividualsandDobsoncan
bring no cbim based on theEleventh Am endment.
reading of D obson's com plaint,com bined with his responses to the m odons to dismiss,

indicatesthatheintended to plead a substanévedueprocesscllim againsttheCom m onwealth

defendants based on their pronnises to keep his identity conûdential and the subsequent

idenéhcaéon ofhim asan inform antin them urder-for-hireplan.4

       Dobson seeksdamagesin theam ountof$250million and asksto beallowed to stay
in segregation where heissafe,butwith alltheprivilegesofinm atesin generalpopulaéon.H e

also asksthatllisnew nam ebekeptfrom public disclosure.In the alteznadve,D obson asksto

betransferred to a facilityin N ew H am pshire,Verm ont,orM aine.

       ln theirm otionsto disrniss,theBCC defendantsatgue thatD obson hasfailed to state

aclnim thattheyviolated lnisEighth Am endm entrightsin anyw ay.They cbim thathe did not

suffetdeprivadon ofabasichumanneedorsufferphysicaloremodonalinjurywhen hewas
placed in either shortorlong-tet.m segregaéon.

       TheCom m onwealth defendantsalso argue thatD obson hasnotstated aconstitudonal

cllim ,and thatthey are endtled to Eleventh Am endm entim m unity asw ellasprosecutorial

im m urlity.In addition,Com m onwea1th defendantReed asserts thatD obson hasnotstated a

clnim to reliefbecausehehasno consétudonalrightto notbe lied to by governm entofûcials

orto havegovernm entofficialsrefrnin from using the fv inston plan''withouthispe= ission.

Finally,Reed assertsthatD obson's clnim failsbecause he hasnotsuffeted actualharm other

than llissubjecdvefearofbeingin danger.




4 In various responses to the modons to dism iss,D obson asserts a cause of acdon under the Fourteenth
Am enclment.SeeECF Nos.56at1,58 at4,61 at2.
                                      D ISCU SSIO N

1.M otion to Am end

       O n D ecem ber12,2018 D obson filed am otion to am endin which he stated thatitw as

hisintentto state a cbim thathis Eighth Am enclm entrightto be free ofcrueland unusual

punishm ent w as violated by defendants' actions. ECF N o. 50. The Com m onwealth

defendantsobjecttothemodontoamendasfutile,assertingthatDobson stillfailstostatea
chim forreliefundetthe Eighth Am endm ent.ECF N o.52.

       UnderFederalRuleofCivilProcedure15(a)(2),thecourtshould freelygiveleavetq
amend when juséce so zequites.Dobson isproceeding p.
                                                   r.o K and llis pleadings are to be
libezally construed.Erickson,551 U .S.at 94;H aines v.K ezner,404 U .S.at 520-521.The

m oéon to lm end appearsto,presentadditionalevidence and argum entto supportD obson's

originalclnim andgrantingitwillnotprejudicethedefendants.Accordingly,themoion to
am end isG RAN TED .

I1.ltule12(b)(6)Aiotion toIlisrniss
       To survive amodon to disrrlissunderFederalRuleofCivilProcedute 12q$(6),a
com plaintm ustcontain suffcientfacm alallegations,wlzich,jfaccepted astrue,fdfstate aclnim

toreliefthatisplausibleonitsface.'''Ashcroftv.Ibal,556U.S.662,678(2009)(quotingBell
Atl.Co .v.Twombl,550U.S.544,557(2007)).Undertheplausibilitystandard,acomplznt
m ustcontain ffm ore than labelsand conclusions7'or a Tffotvntzlaic recitation ofthe elem ents

ofacause ofacdon.'' Twom bl ,550 U .S.at555.Thisplausibility standatd reqplitesapbintiff

to dem onstrate m ore than <ça sheezpossibility thata defendanthas acted unlaw fizllp''Lq-m
                                                                                         b 1,

556 U.S.at678.
      W hen ruling on am odon to dism iss,the cotzrtacceptsffthew ell-pled allegadonsofthe

complaintasttaze''and ffconstruegsqthefactsand reasonableinferencesdedved therefrom in
thelightmostfavorableto theplaintiff.'?Jbarrav.United States,120F.3d 472,474 (4th Cir.
1997).W hilethecourtmustacceptastrtzeallwell-pleaded facm alallegadons,thesam eisnot
tt'ueforlegalconclusions.dT hreadbarerecitalsoftheelem entsofa cause ofaction,supported

bymezeconclusorystatements,donotsuffice.''Lqb-l
                                             a,556U.S.at678.A cokutneednotaccept
asttaze ffflegalconclusions,elem entsofa cause ofacdon,...bateassertionsdevoid offurther

facm alenhancem ent,...unw arranted inferences,ur easonable conclusions,or argum ents.'''

m chardson v.Sha iro,751Fed.Appx.346(4thCit;2018)(quoéngNemetChevrolet,Ltd.v.
Consllmeraffairs.com,lnc.,591 F.3d 250,255 (4th Cit.2009))(internalquotadon maiks
onlitted).Thus,a complnintmustpresent sufficientnonconclusory factualallegaéons to
supportareasonableinferencethatthe plaintiffisentitled to reEefand thedefendantisliable

fortheunlawfulactoronaissionalleged.SeeFrancisv.Giacomelli,588F.3d186,196-197(4th
Cir.2009)(affitvning dismissalofcllim thatsimply stated alegalconclusion with no facts
supporéngtheallegation)andIfin v.Rubenstein,825F.3d206,21i.(4th Cir.2016)r%are
legalconclusions çate not endtled to the assum péon ofttazth'and are insufScientto state a

clslim.'')(quoéngLqbal,556U.S.at679).
111.B CC D efendants

      TheBCC defendantsassertthatD obson hasfailed to stateaclsim againstthem because

he hasfailed to allege thatany ofthem werepersonally involved in the deprivaéon ofany of

l'
 lisrkhts.TheBCC defendantsatecotrect.



                                           12
      A.Liabilityunder42U.S.C.j1983
      Toprevailon acbim foracivilrightsviolaéonunder42U.S.C.j1983,apbinéffmust
establish (1) that he hasbeen depdved of a right,privilege,or immunity secured by the
Consdtution orlawsoftheUnited Statesand (2)thattheconductaboutwhich hecomplzns
w as com m itted by a person acting under color of state law.D owe v.TotalA ction A ainst

Poverty in Roanoke Valley,145 F.3d 653,658 (4th Cir.1998).Plaindffsmay seek money
dam ages againstdefendants for their offkialacdonswhen they are sued in theirindividual

capacides,subjectto some exceptionsand immunides.Haferv.Melo,502 U.S.21,30-31
(2001)
      Claim s for m oney dam agesr broughtagainst defendantsin theit ofhcialcapacides are
                                                  ,




notcopaizableirlj1983lawsuitsbecause.neitherastatenoritsofhcialsactingin theitoffkial
capacitiesarepersonsforpurposesofj1983.W .
                                         Q v.Michi anDe 'tofStatePolice,491U.S.
58,71 (1989).Thus,a clnim broughtagainstan offkialin hisorherofficialcapacityisnot
considered asuitagainstthe offkial,butrathera suitagainstthe official'sofhce.Because the

Eleventh Am enclm entprohibitscotzrtsfrom entertnining an acéon againstthe state,Alabam a

v.Pu h,438U.S.781,782 (1978),italso prollibitscourtsfrom consideringclnimsagainst
defendantsin thei.
                 roffkialcapacities.Cromerv.Brown,88F.3d 1315,1332(4th Cir.1996).
       However,aplaintiffmay seek prospectiveinjuncdvereliefagainststatedefendantsin
tlaeiroffkialcapacides.W iIIv.M icllianD e t.ofStatePolice,491U.S.58,71(1989)9Gtaham
v.Kenmclty,473 U.S.159,167 n.14 (1985).<fTo enjureenfozcementoffedetallaw ...the
EleventlaAmendmentpetxnitssuitsforptospecdveinjunctivereliefagminststate offkials
acénginvioladon offederallam ''Frew exrel.Frew v.Hawkins,540U.S.431,437 (2004).
      B .Failure to Protect

      The Eighth Am endm entim posesa duty on prison officialsto 'Tprotectprisonetsfrom

violenceatthehandsofotherprisoners.7?Farmerv.Brennan,511U.S.825,833 (1994).To
establish aj1983clnim forfailuretoprotectan inmatefrom violence,theinmatemustshow:
(1)thatthedeprivation allegedissuffciently seriousandresultedin adenialoftheminimal
civilized measureoflife'snecessitiesand (2)thattheprison offkialhad asufhcientlyculpable
stateofmind.1d.at834 (internalquotaéon marksonlitted).A f<sufficiently ctzlpablestateof
lnind''m eans that a prison ofhcialffm ust ln0th be aware of facts fzom wbich the inference

could be drawn that a substanéalrisk of serious harm exists,and he m ust also draw the

inference.';Id.at837.

      A showingofpeglkenceisnotsufhcient.Gra sonv.Peed,195F.3d692,695(4thCit.
1999).Thus,an official'sfailtzretoalleviateasignifkantriskthatheshouldhaveperceivedbut
did nok does notdescribe an Eighth Amendm entcloim.Farmer,511 U.S.at838.Stated
differently,prison officialsarenotliableiftheyffknew thepnderlyingfactsbutbelieved(albeit
unsoundly)thattherisk to wlzich the factsgaverisewasinsubstantialornonexistent.1d.at
8449seeIko v.Shreve,535F.3d225,241(4th Cir.2008)(stadngthatitwasinsufficientto
show thatadefendantffshouldhave''recognized asubstantialriskofhat-m).
      D obson allegesthaton the nightlliswife wasarrested,defendantW hite agreed to put

D obson in the hole for severalhours so thathe could notcontactlliswife to tellherabout

herim m inentarrest.W atson and Bookerauthorized hisplacem entin thehole.

       D obson doesnqtallege thathewasphysically harm ed,ordenied food,m edicalcare,

orany othernecessitp Itappearsthathe sim plyw asnotallowed to com m unicatewith M atie
forseveralhours.Being placeditlsegregadon,even long-tetp ,doesnotriseto the levelofan

Eighth Am endm ent violation.In re Lon Term A dm inistraéve Se re adon of Inm ates

Desinated asFivePercenters,174 F.3d 464,466-67 (4f.h Cit.1999).Thecouttunderstands
that D obson is alleging that placem ent in the hole kept him from warning M ade about

execuéon ofthe plan to arrestherwhich triggered the situation wheze he now fearsreprisal

ftom M arquel's fliends and fam ily. N evettheless,it is cleat undez Eighth Am endm ent

jurispmdencethathehasfailedto allegeaviolation ofhisconsdtutionalrightsby theBCC
defendantsbased on these facts.

      D obson also argues that his placem ent fttst in segregation and now ita protecéve

custodyviolatestheEighth Am endm entbecausehedoesnothaveaccessto television,cannot

walk around freely,and cannotwozk.H owever,as cliscussed above,placem entin long-term

segregadon doesnotviolatetlaeEighth A m endm entaslong asan inm atereceiyesffdadequate

food,clothing,shelter,andmedicalcare.'''FivePercenters,174 F.3d at472 (quotingFatmer,
511 U.S.at832).Receiving only ûve hours of exercile a week,and notbeing allowed to
pardcipatein w ozk,school,orsttzdy progtam sare restzicdve m easutes,butdo notconsdm te

crtzel and unusual purlishment.J.
                                da.at 471. M oreover, Dobson requested placem ent in
segregadon because he did notbelieve hewould be safein the generalpopulaéon.Based on

the foregoing,the court fm ds thatthe BCC defendants have notviolated D obson's Eighth

Am endm entrightsby placing him in segregation orprotectivecustody.

      C.Fourteenth Am endm ent-procedutalD ue Ptocess

      D obson also azgues thatplacem entin the hole violated llis tightto pzocedutaldue

processundet the Fourteenth Am endm ent.H e clnim sthatplacem entin the holeputlzislife
in danger and thatdoing so without a court orderviolated his rights.H owever,itis well-

estabhshed thatan inm ate doesnothavea liberty interestin tem aining in generalpopuladon.

Sandin v.Connez,515 U.S.472,483-484 (1995).Liberty interests protected by the Due
Process Clause generally are (Qnnited to freedom from restraintwhich,w lûle notexceecling

the sentencein such an unexpected m anneras to give rise to protecéon by the D ue Process

Clause ofits own force,...nonetheless im poses atypicaland signihcanthardsbip on the

inm atein relaéon to theorclinaryincidentsofprison life.''ld.at484.Placem entin segregated

confinem entrfdoesnotpresentthe type of atypical,significantdeprivation in which a State

m ightconceivably create a libettyinterest.''ld.at486.A ccordingly,itwasnota denialofdue

pzocessto place D obson in theholewithoutacolzrtorder.

       D .Fourth Am endm ent

       D obson also arguesthattheBCC defendantsviolated hisFourth A m endm entdghtto
                               .




be fzee from seatch and seizure because he was detained without a w atrant.The Fourth

A m endm ent guards agninst unreasonable seazches and seizures and applies to lawfully
                                                                               '
                           1

incarcerated inm ates,although theit ptivacy interests ate much m ote lim ited than those of

peoplewho arenotincatcerated.Bellv.W olfish,441U.S.520,545-546(1979).Dobson has
submitted no authority and none was found for the proposition thatprison officials m ust

obtain awarrantbeforeplacing an inm atein segregaéon.Use ofadtninistradve segtegadon is

discredonaryw1t.1:prison officials,absentexplicitlanguagein state 1aw lim iting orprollibidng

the use ofadministraéve segregaéon.Keelerv.Pea,782 F.supp.42,44 O .S.C.1992).In
addidon,D obson believes he was placed in the hole so thathe could not calllliswife,but

thezeisno consdtuéonalrightto m ake phone callsin ptison.U nited Statesv.Alldre,82 F.3d


                                             16
411(4th Cir.1996)rfable);Bratcherv.Hampton RoadsRegional-
                                                        111,No.1:16cv244,2018
9/L 1037052 at *7 (E.D.Va.2018).Nor did Dobson have a right to stop the criminal
inveségadon of the m urder-for-lnite plot.See Linda R.S.v.ltichard D .,410 U .S.614,619

(1973) (f<gA) pdvate ciézen lacks a judicially cognizable interestin the prosecution or
nonpzosecudon ofanothez.?)
      D obson hasfailed to statea clnim agoinstdefendantsW hite,W atson,orBookerunder

the Fourth,the Eighth,orFourteenth Am endm ents.Accotclingly,theirm odon to disrnissis

G RAN TED and allclnim sagainsttheBCC defendantsare D ISM ISSE D .

IV .The Com m onw ea1th D efendants and D efendantReed

      D obson assertsthatthe Com m onwealth defendantsviolated hisEighth Am endm ent

rightto be fzee ofcrueland unusualpunishm ent.D efendantsStolle,Lang,and M unley assert

thatD obson has notstated a clsim for relief because they wete com pelled by state 1aw to

disclose hisidenéty to M atie'sattotney.The Com m onwealth defendantsalso assettthatthey

are endtled to Eleventh Am endm entim m unity and prosecutodalim m unity.

      D efendantReed assertsthatD obson hasfailed to statea cloim againstlnim because he

neither adm inistered punishm ent to D obson nor was responsible for D obson's care and

safety.ln addition,Reed contendsthatD obson hasnotsuffered acttzalhnt'm ,butallegesonly

a'subjecdvefea.
              rofbeingindanger.
      A . Eighth Am endm entClaim

      A sageneralrule,the Eight.
                               h Am endm entappliesto prisonersand protectsthem from

harm atthehandsofprison ofhcials.In tlliscase,D obson isaprisonerbuttheCom m onwealth
defendantsare notprison ofhcials,so itisnotclearthattheEighth Am endm entappliesto llis

situation.

       Coutts looking at clnim s brought by incarcetated persons for protecéon afforded

inform ants who assist law enfozcem ent have analyzed the cl/im s under the Eighth

A m endm ent, while courts looldng at clnim s brought by non-incatcerated plainéffs have

analyzed theclnim sundertheFourteenth Amendm ent.Com are,e.g.,Jordan v.Hooks,N o.
6:13-cv-2247,2015WL 5785504 O .S.C.2015)wit.h G-69v.De an,745 F.supp.245,262-
263 (D.N.
        J.1990).No caseswerefoundwherean inmatewasslningstateactorswhowerenot
Prison officialsfor sim ilarclnim s.

       In tilis case,it is unclear whether D obson can bring an Eighth Am endm ent claim

againstnon-prison offkials.H owever,itisclearthathehasarightto personalsecllt'itywllich

is an ffllistoric liberty interest''protected substanévely by the Due Process Clause and not

exdngtzishedbyconhnement.Youn ber v.Romeo,457U.S.307,315(1982)(citingIn aham
v.W riht,430U.S.651,673(1977)andHuttonv.Finne ,437U.S.678(1978)).InYoungberg,
the Suptem e Cotzttfound thatan involuntatily com m itted m entalpatientcould notbring an

Eighth Am endm entclsim foralliged rnistreatnaentbecausehewasnotincarcerated,butcould

zaise asubstandve dueprocessclnim undertheFourteenth Am enclm ent.

       The courtfindsthatD obson isin an analogoussituaéon,where heisnotsuing prison

officials,butissuing stateofficialsoverissuesrelated to llispersonalsecurity.Thus,lzisclnim s
                             ,




ar inst the Com m onwealth defendants and defendant Reed will be analyzed under the

Fourteenth Am endm entand lnisclnim sundertheEighth Am endm entwillbe D ISM ISSED .

ln addition,any cbim sbroughtby D obson againstthe Com m onwealth defendantsand Reed


                                             18
forviolation ofhisrightsrelated to placem entin thehole,orin segtegation,areD ISM ISSE D

forthe sam ereasonsthe cbim sagainsttheBCC defendantsare disnzissed.

       B.Foutteenth Am endm ent--substantive D ue Process

      The D ue Process Clause ofthe Fourteenth Am endm entprovidesthatno State shall

'tdçpriveany person oflife,libetty,ozpzoperty,withoutdueprocessof1aw.'7Historically,this

guarantee ofdue process has been applied to deliberatedecisions of goveznm entofficials to

deprivea person oflife,liberty,orpropertp'?Danielsv.Williams,474 U.S.327,331 (1986)
(emphasisin original).Thetouchstoneofdueprocessisprotecéon oftheindividualagninst
arbitrary acdon ofthegovernm ent,whetherthe faultliesin adenialofprocedlzralfaitness,or

in theexercise ofpowerwithoutanyreasonablejusdficadon in theserdceofalegitimate
governmentalobjective.County of Sacramento v.Lewis,523 U.S.833,845-846 (1998)
(ipternalquotaéonsandcitationsomitted).
       Cases dealing * t.
                        11abusive execudve action em phasize thatonly the m ostegregious

ofhcialconductcan besaid to befffarbittaryin theconstituéonalsense.'''Id.at846 (quodng
Collinsv.HarkerHeihts,503U.S.115,129 (1992)).TcrllheDueProcessClausewasintended
to preventgoveznm entoffkialsfrom abusing thei.
                                              rpow erorem ploying itasan insttum entof

oppzession.''ld.(internalcitadonsandquotationsonaitted).TheDueProcessClauseprotects
individualsagninstgovernm entaction thatffshockstlaeconscience,''Rocllin v.Califotnia,342

U.S.165,172 (1952),orinterfereswit.
                                  h rightsTfimplicitin the conceptofordered liberty.''
Palko v.Connecdcut,302U.S.319,325-326 (1937).
       <fl jothingintheDueProcessClauseitselfreqlnitestheStatetoprotectthelife,liberty,
and property of its ciézens against itw asion by pdvate actors.''D eshane v.W inneba o


                                            19
CountyDept.ofSocialServices,489U.S.189,195 (1989).Theputposeoftheclauseisto
Trprotectthepeople from the State,notto ensure thatthe Stateprotectlsjthem from each
other.''1d.N evertheless,ffwhen the Statetakesa person into itscustody and holdshim there

against lais will,the Constim tion im poses upon it a corresponding duty to assum e som e

responsibilityforhissafetyahdgeneralwell-beinp''1d.at199-200(citingYoun ber,457U.S.
at317).
      The radonale for this pritlciple is sim ple enough: when the State by the
      affirm aéveexerciseofitspowerso restrainsan individual'slibertythatitrenders
      lnim unable to careforhim self,and atthe sam etim e failsto provideforllisbasic
      htzm an needs- e.p, food, clothing, shelter, m edical cate and teasonable
      safety- ittransgressesthe substanéve lim itson state action setby the Eighth
      Am endm entand the D ue Process Clause....The affrm ative duty to protect
      arises notfzom the State'sknowledge oftheindividual'spredicam entor from
      its expiessions of intent to help him ,but from the lim itaéon w llich it has
      im posed on llisfreedom to acton hisow n behalf.

1d.at200 (inteznalcitationsomitted).Liabilityunderthesecitcumstancesispzedicated on the
specialreladonship between the state and the individual.Ic ei    v.Tedder,95 F.3d 1199,

1204-1205(3rd Cir.1996).
      Courts also have concluded thatliability exists when the state affitmatively places a

person in aposiéon ofdangerhewould nothaveotherwise faced.M onfûsv.Ta lor,165F.3d

511,516 (7th Cit.1998).The Fourth Circuit-recognizes the state-created danger doctdne,
noting thatfffgwlhen thestateitselfcreatesthedangeroussimadon thatresulted in avictim's
injury,the absenceofa custqdialrelationslzip may notbedisposidve.ln such instances,the
state is notm erely accused ofa failuze to act;itbecom esm uch m ore akin to an actoritself

directly causing hnt.m to theinjured pattp'''Robinson v.Loi,536 Fed.Appx.340,343 (4th
Cir.2013) (quodng Pinderv.Johnson,54 F.3d 1169,1177 (4th Cir.1995)(en bancl).The

                                            20
state-created dangerdocttineisnarrow and foritto apply,there m ustbe affit-m adve acdon,

zathetthan inacéon,on thepaztofthe Statethatczeatesotincteasesthetisk thattheplainéff

willbehntm ed by aprivate actoz.Id.at343-344.

      A review ofcasesillusttatesthe circum stancesin wllich plaindffshavestated cbim sfor

violaéons oftheiz substandve due pzocess zights,under130th the specialrelationship theory

and thestate-created dangertheory.In M onfils,an infozm antw asm urdezed byhisco-workers

aftera police officerreleased a tape ofa tip hecalled in thata fezow em ployee wasgoing to

stealan electdcalcord when he leftw ork.The police contacted thew orkplace and the thief

was detained by in-house secut'
                              ity and suspended fot five dayswhen he would notallow his

bag to be searched.M onfis,165 F.3d at513.

      Ftuious,thethiefcalled thepolicestation,seeking inform adon aboutwho had reported

lnim ,and a police ofhcer provided a copy ofthe recording to him .The thiefrecognized the

voice,and with thehelp ofothercoworkers,m utdered theinform ant.The release ofthe tape

occurzed aftet prom ises were m ade by other m em bezs of the pohce departnent to dae

inform antthatthe inform adon would notbe released,and also after the ofEcerassured the

assistantdistrictattorney thattheofficerwould m akestuethe tapew ould notbereleased but

then did notfollow thtough.J-I.
                              L at514-515.

      The issue before the court was whether the officer responsible for releasing the

recording was enétled to qualiûed im m unity.The courtdete= ined thathe was not,stating

Tfrl'heofficerjclearlycreated adangerand,byassudng gtheassistantdistrictattorneyjthathe
wouldmakestuethetapewasnotreleasedbutnotfollowingthrough,hecreatedadangergthe
infotmantqwould nototherwisehavefaced.''Id.at518.
       Inlotdan,2015W L 5785504,5thecouttdeniedsummatyjudgmenttoaptisonguatd
who allegedly told otherinm atesthattheplaindffwasaffsnitch,''which resultedin theplaindff

being attacked three Hmesby otherinmates.Ldaat*1.fTAstheFotzrth Circtzithasobsewed,

Tgijtis impossible to nninimize the possible consequences to a prisoner ofbeing labeled a
fsnitch.'''Id.at*3(quotingMillerv.Leathers,913F.2d1085,1088n.1(4th Cir.1990)and
collecdng cases).ln addidon,the courtnoted thatan inmate can bring acloim to challenge
hlt.
   m ffthatiscertnin orverylikelyin thef'utazte,even iftheharm hasnotyetm aterialized.''Id.

(cilingHellin v.M clunne ,509U.S.25,33 (1993)andW oodhousv.Com.ofVa.,487F.2d
889,890 (4th Cir.1973)).
       In G-69v.De nan,745F.supp.245 O .N.
                                         J.1990),aconfidendalinformantbrought
anactionforinjunctivereliefagqinstfot-merstateAttorneysGeneralandotherstateoffkials
fortheirfailureto honoran agreem entto relocateand providea new identity forhim aftetl'
                                                                                      lis

identity was disclosed.The court dismissed clnim s foz m oney dam ages as barred by the

Eleventh Amendment,butallowedaclnim forprospecdveitjunctivereliefagainsttwo ofthe
defendants.ld.at266.The courtfound thatthe plaintiffwasin a Tfspecialrelationship':wit.h

the state where b0t.h paldes andcipated that the inform ant's activides,if discoveted,could

restlltit'
         lathreatto thelife oftheinfo= ant.Id.at265.

       Itisdiffcultto im agm' e thataperson w otzld enlistfozsuch adangerousposiéon
       absentsom eguarantee ofpersonalsafety.H aving m ade such a guarantee,when
       there is so clear a risk to an individual's life and libetty,the state m ay not,
       consistentwit.h the Constitazéon,w alk away from thebargnin.

5Jordan,whowasincarcerated,broughthiscbim undertheEighthAmendment,buttheanalysisisessentially
tllesam easclnim sbroughtundertheDueProcessClause oftheFouz'teenth Am endment.SeeLewis,523 U.S.
833 at849-850 (fmding thatdelibetateindifferencestandard underEighth Amendmentmustalso beenough
tosatisfyfaultrequirementfordueprocesscbimsbasedonmedicalneedsofpre-ttialdetnitnee)andDeshane,
4b9 U.S.at 199 n.5 (suggesting thatEighth Amenclment ffdeliberate indifference''standard applies in
substandvedueprocesscbim).
Id.at265.

       See also Mclntytev.United States,336 F.supp.zd 87,109 (D.Mass.2004)(applying
state-created-danger analysisto find allegadon thatFBI agentrevealed to known m tuderers

thatone oftheitassociateswasan inform antcoopetadngwith tlaegovetnm entstated aclmim

forvioladon substantive due processrights)and Kallstrom v.City ofColumbus,136 F.3d
1055,1067(6thCit.1998)(applyingstate-created-dangertheorytoûndthatcitfsreleaseof
undercoverofûcers'personalinform adon to violentgang m em berscteated a constittzdonally

cognizableTfspecialdanger''givingriseto j1983liability).
       W herecourtshave found thatpublic officialswerenotliable forreleasingidentidesor

infot-madon,itwas in citcum stancesin which 1aw enforcem entauthorides did not exercise

suffcient control over the inform ant to give rise to a constitutional duty to protect.ln

Piechowiczv.United States,885 F.2d 1207,1215 (1989),thecourtfound thatfederalagents
did nothave an obligadon under the D ue ProcessClause to protectwitnessesin a crim inal

ttialw ho testified under subpoena and subsequently were m urdered because the witnesses

w ere notitlthecustody ofa federalagency.In W illiam son v.City ofVirgl
                                                                      'rtt
                                                                         'aBeach,Va.,786

F.supp.1238(E.D.Va.1992),thecourtfoundthatapolicedepartmentwasnotliableforthe
deathofajuvenileinformantwhenhecommittedsuicideathomeafterhevoluntarilyprovided
inform ation to police aboutillegalHtnzg ttansactionsand then becam e fearfulofrepdsal.The

courtconcluded thatbecause lzis pardcipadon was voluntary and because he w as at hom e

w here he could and did seek counsel of llis fam ily m em bets, that llis sim ation was not

sufficiently analogousto incazceration orinsétaztionalization to giverise to an affitvnaéve duty

to protect.Id.at1254.
      The colzrtfindsthatD obson's factazalallegadonsare insufficientto state a clqim fora

Fourteenth Am endm ent substanéve due process violation. D obson contacted the

Commonwealth's Attorney's ofdce voluntarily and once the wheels began t'urning, the
Com m onwealth had adutyto continuetheinvesdgadon and m akethearrests.SinceD obson's

idendty hasbecom e known,he hasbeen housed eitherin segregadon or protecdve custody

and hasnotbeen harm ed.In addiéon,the Comm onwealth'sAttozney'sofhce haswritten a

leter for D obson, describing the help he gave the Com m onw ealth,to Fupport D obson's

requestfotapardon.

      ThisisnotacaselikeJotdan,whereaguard told otherinmatesthattheplnindffwasa
Tfsrlitch,''resuldng in'the plaintiff being attacked,.oz like M onfils,where the defendants

released inform adon aboutthe inform antbuttook no action to protecthim .Thiscasealso is

disdnguishable from D e an,where the defendants failed to m aintain theitend ofa batgain

to protectthe plaintiff.H ere,the Com m onwealth defendants have done whatthey have the

power to do to protectD obson,which iswrite the lettetto assistlnim with lnisrequestfot a

Pardon.

      Because D obson isincarcerated,itisunclearwhatfurther action the Com m onwealth

defendantscould take to protecthim ,m aking thiscasem ore likePiechowicz and W illiam son,

where courts found thatlaw enforcem entofficersdid nothave a duty to protectindividuals

who were notin their custody.M oreover,D obson hascited to no authority and none was

found,by which the Com m onwealth defendants could seek to transfer D obson to another

facility, ot another state prison system , as he has requested. See M iller v. Landon, 545

F.Supp.81,82 (W .D.Va.1982)(findingthatttansfetofan inmateiswithin thedisctedon of
the director oftheVD O C,takinginto consideradon space available,ttansportadon required,

and thecategotieswithiq thepzison system)and Petetson v.Davis,421 F.supp.1220,1221
(E.D.Va.1976)(holding thatinmate hasno teasonable expectadon ofbeing assigned to a
parécularprison).
       Inaddidon,althoughDobsonenjoyedarelativelyhighlevelofprivilegespriortobeing
placed in adnninistrative segzegation and laterbeingm oved to protectivecustody atRed O nion

State Prison,he has no liberty interestin the continuation ofthe privileges and the loss of

privilegeszaisesneitherproceduralnorsubstandvedueprocessconcerns.SeeSandin,515U .S.

at483-484 SbertyinterestspzotectedbyDuePzocessClauseareT'limited to freedom from
restraintwllich,whilenotexceeding the sentencein such an unexpected m annerasto giverise

to protecdon by D ue Process Clause ofits own force ...nonethelessimposes atypicaland

significanthardship on theinmatein relation to the ordinaty incidentsofprison life7')and
Allah v.Burt,No.4:08-1538-TLW -TER,2010 WL 476016 O .S.C.2010) rfTheze is no
conséttzéonal right for a state prisoner or fedetal prisonèr to be housed in a pao cular

insét-utb n,at a patécular custody level,or in a particular pozéon or urlitof a correcdonal

instit-ution.').Because Reed and the Comm onwealth defendantshave donewhatthey have
the authorityto do to protectD obson,he hasfailed to state aclnim againstthem forvioladon

ofhissubstandve dueprocessrights.

       Also,to theextentD obson isasldng thecouttto grantreliefthatwillprotectllisfam ily

m em bers,hisclnim isnotcognizeable.First,D obson,asapr-q .
                                                          K litigantand a non-attorney,
                                                           -




may notsueon behalfofanyoneelse.M urza v.Sin IA No.0:09-451-PM D-PJG,2009W L
2447987,at*3 O .S.C.2009)(citing 28 U.S.C.j 16549W arth v.Seldin,422 U.S.490,499
(1975);and EstateofKemetv.United States,895F.2d 1195,1162 n.3 (7th Cit.1990)).
Second,D obson lacks standing to asseztthe zights ofothers.Atticle lllofthe Consétuùon

reqlAiresthataplnintiffmustallege adistinctand palpableitjury to himself,even ifitisan
injurysharedbyotherpossiblelidgants.W atth,422U.S.at500.Accordingly,Dobsoncannot
state aclnim fozreliefforhlrm suffeted by anyoneotherthan him self.

      C.State Law Causes ofAction

      D obson hasaneged violadon ofllisrightsunderCrim eVictim and W itnessm ghtsAct,

Va.Codej 19.2-11.01,and also hasasserted clnimsforneglkence,falseimprisonment,and
intentionalinflicéon of em odonaldisttess.ECF N os.70,73,74,75.The Com m onwealth

defendants anà defendantReed responded to these cbims.ECF Nos.71,72.This court

declinesto exercise supplementaljutisdicdon overDobson'sstate law clnimsand they ate
DISM ISSED withoutprejudicepursuantto28U.S.C.j1367(c).
                                    CO N CLU SION

      The court acknowledges that D obson provided assistance to the Virgirlia

Com m onwealth's A ttorney's office which resulted in the foiling of a plan to m urder five

people.The courtftzrtheracknowledgesthatasaresultofproviding the assistance,D obson's

ex-wife and herson wezeprosecuted and found gtul
                                               'tyand m ay beintenton seeking revenge.

N evertheless,asdiscussed above,thecouttconcludesthatD obson hasfailed to state acllim

that his consdtudonaldghts have been violated by any actions taken or nottaken by any of

the defendants. The BCC defendants have kept D obson from harm by placing him in

administtative segregation and protective custody, and Reed and the Com m onw ealth

defendantshave taken the acdonsthatare available to them to assistD obson.
      Accordingly,the m otion to disnaiss ftled by defendants ScottLang,Patricia M unley,

and Colin D . Stolle, ECF N o. 24, is G RAN TED and the clnim s against them are

D ISM ISSE D ;the m oéon to disrrliss flled by defendantsBernard T.Booker,Tod W atson,

and Philip W hite,E CF N o.32,isGRAN TED andtheclnim sagainstthem areD ISM ISSED ;

the m otion to disnniss hled by defendantD erek M .Reed,ECF N o.41,is GRAN TED and

the clnim sagainsthim areD ISM ISSED .D obson'sm otion to am end pleadings,ECF N o.50,
                                                    '                         .


isGRANTED.Anystate1aw clnimsraisedbyDobsonareDISM ISSED withoutprejudice.
      The Clerk isdirected to send copiesofthism em orandum opinion and accom panying

orderto D obson and to counselofrecord fozdefendants.

      An appropriate orderwillbeentered.

      Itisso O RD ERE D .


                                              ENTERED:bv-o
                                                         (v-'> /j
                                          5 /* 4rJ- # /
                                               M ichaelF.U rbansld
                                               ChiefUnited StatesDistrictJudge - -''
